Citation Nr: 1128300	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD), lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD), cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran reported active duty from March 1975 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part denied entitlement to a disability rating in excess of 10 percent for DJD, lumbar spine; and, a compensable rating for DJD, cervical spine.  In addition, TDIU was denied.  

The Veteran appealed the increased ratings claims for the lumbar and cervical spines.  He did not appeal the TDIU claim.  

A videoconference hearing was scheduled in May 2011 before a Veterans Law Judge (VLJ).  The Veteran failed to report for this hearing.  He subsequently withdrew his appeal by written statement in May 2011.  With this statement the Veteran also filed a new claim for TDIU.

The issue of service connection for a TDIU raised by the record in the May 2011 statement has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it because the appeals to the Board on the increased rating claims were withdrawn, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  By written statement in May 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an increased rating for a lumbar spine disorder.
 
2.  By written statement in May 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an increased rating for a cervical spine disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of an increased rating for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of an increased rating for a cervical spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, or at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In a July 2009 rating decision, the RO increased the initial ratings assigned for a lumbar and a cervical spine disorder.  The Veteran appealed the increased evaluations assigned.  In a written statement in May 2011, prior to promulgation of decisions in the appeal, the Veteran withdrew his appeal as to the issues of increased ratings for a lumbar and a cervical spine disorder.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues.






ORDER

The claim of entitlement to a rating in excess of 20 percent for a lumbar spine disorder is dismissed.

The claim of entitlement to a rating in excess of 10 percent for a cervical spine disorder is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


